Title: To James Madison from Carlos Martínez de Yrujo, 22 March 1802 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


22 March 1802, Washington. Refers to his demand made a long time ago of the U.S. government to execute the stipulations of article 5 of the treaty between Spain and the U.S. in the pursuit of the bandit Bowles, long resident among the Indians in U.S. territory. Does not know what steps the U.S. has taken to comply with the stipulations of the article. If anything has been done, it has not been efficacious; Bowles has continued his forays against the Floridas and, according to reports, has also stirred up the Creek Indians and other tribes against those Spanish territories. The interest the U.S. has in protecting its frontiers and in restraining the Indians under its jurisdiction, coupled with his good opinion of the president, would be sufficient to reassure Yrujo that the U.S. will take steps to stop the abuses and irregularities committed by the Indians within its borders. But besides these motives of policy and humanity a formal obligation exists. Copies an extract from article 5 of the treaty: “‘And the better to obtain this effect’ (vizt, to maintain peace and harmony among the several Indian nations who inhabit the country adjacent to their Boundaries) ‘both parties oblige themselves expressly to restrain by force all hostilities in the part of the Indian nations living within their boundaries &ca.’”
Flatters himself the U.S. will fulfill the stipulations of this article and rid Spanish territory of this adventurer, who causes and has caused so much damage to its frontiers. Requests to be informed of the measures the U.S. has adopted to obtain an end as necessary as it is important.
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2). 3 pp.; in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature. Docketed by Brent.



   
   William Augustus Bowles (1763–1805), a Maryland-born adventurer and director general of the Creek nation, sought to expel the Spanish from the Floridas and create a Muskogee state under British protection. His three filibustering expeditions—1788, 1791, and 1799–1800—were unsuccessful, and he died in a Havana prison (J. Leitch Wright, Jr., William Augustus Bowles: Director General of the Creek Nation [Athens, Ga., 1967], pp. 1, 19–35, 55–86, 119–41, 169–71). For an earlier letter from Yrujo to JM on this matter, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:261.



   
   For article 5 of the Pinckney treaty of 1795, see Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:322–23.


